Citation Nr: 0124237	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  95-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for skin rash on the 
inner thighs.

3.  Entitlement to service connection for bilateral leg 
disorder with weakness.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1955 to 
December 1957.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision.

In September 2000, the Board denied the claims on appeal on 
the basis that they were not well grounded.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2001, the appellee filed an 
unopposed motion for remand and to stay proceedings which 
requested that the Court vacate the Board's September 2000 
decision and remand the matter because the Board decision did 
not include consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which was not in effect at the time of the September 
2000 Board decision.  The Court granted the motion later that 
month, vacating and remanding the matter on appeal.


FINDINGS OF FACT

1.  There is no competent evidence that hemorrhoids, a skin 
rash on the inner thighs, or a bilateral leg disorder with 
weakness was incurred in or aggravated by service.  

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between hemorrhoids, a skin rash on the 
inner thighs, or a bilateral leg disorder with weakness and 
the appellant's period of service.

3.  The evidence does not show that the veteran has a current 
disability involving a skin rash on the inner thighs.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hemorrhoids is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 
2001); 38 C.F.R. § 3.303 (2000).

2.  Entitlement to service connection for a skin rash on the 
inner thighs is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2000).

3.  Entitlement to service connection for a bilateral leg 
disorder with weakness is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  The Board also notes that the final rule 
implementing the provisions of the VCAA concerning claims for 
benefits governed by part 3 of Title 38, Code of Federal 
Regulations, has been published.  See 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).  The provisions of the VCAA are 
applicable to the issues currently on appeal; however, for 
the following reasons, the Board finds that adjudication of 
this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

Under the VCAA, the VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  The veteran 
was notified in the February 1999 rating decision that there 
was no evidence showing that hemorrhoids, a skin rash on the 
inner thighs, or a bilateral leg disorder with weakness were 
incurred in or aggravated by service.  The rating decision, 
as well as the March 15, 1999, statement of the case (SOC), 
and the March 30, 1999, supplemental statement of the case 
(SSOC) informed the veteran that such evidence was needed to 
substantiate his claims.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

Under the VCAA, the VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The Board notes that all of the service 
medical records have not been associated with the claims 
folder.  Although his separation examination is of record, an 
October 1987 response from the National Personnel Records 
Center (NPRC) revealed that if any of the claimant's service 
medical records were stored at that facility, they were 
destroyed in a 1973 fire.  Numerous efforts were made to 
develop alternate service medical records.  The veteran was 
contacted at least three times in this regard.  Subsequent 
responses from the NPRC to requests for service medical 
records did not reveal any service medical records which 
noted complaint, treatment, or diagnosis referable to 
hemorrhoids, skin rash on the inner thighs, or bilateral leg 
disorder with weakness.  As a result, the Board finds that 
further efforts to obtain these records are not warranted as 
it is reasonably certain that these records do not exist.

The veteran also indicated that he received treatment for his 
claimed disabilities by a Dr. Albert Britton, Sr., and at St. 
Anthony Hospital in Chicago, Illinois.  Attempts were made to 
develop any relevant records; however, Dr. Britton did not 
respond to a request for records, and St. Anthony Hospital 
only responded with irrelevant treatment information for an 
individual who was not the veteran.  The veteran was informed 
of the lack of success in developing these records.  He 
responded in July 1998 that the records were included with 
records obtained by the Social Security Administration (SSA) 
in connection with his successful claim for SSA disability 
benefits.  However, a review of the SSA records reveal no 
records of Dr. Britton or St. Anthony Hospital.  The Board 
finds that no further assistance is required in developing 
these records as the RO has made reasonable efforts to obtain 
them and as the veteran has been notified that the records 
were not obtained.

The veteran has not referenced any other unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The RO requested and 
received all other relevant treatment records identified by 
him, including VA treatment records.  Consequently, the Board 
finds that the VA has done everything reasonably possible to 
assist him.  

The Board notes that the VA did not request a medical opinion 
or medical examination as regards any relationship between 
the claimed disorders and service.  However, the Board does 
not find that additional relevant evidence would be obtained 
with such an examination because the medical treatment 
records show the first indications of the claimed disorders 
many years after service.  66 Fed. Reg. 45,620, 45,626 (Aug. 
29, 2001) ("[I]t is unreasonable to require a claimant to 
report for an unnecessary VA examination or to ask a medical 
expert to review the record when the evidence that would 
result (the examination report or medical opinion) would not 
be competent evidence of the incurrence of aggravation of a 
disease or injury in service.  In such cases, there is no 
reasonable possibility that the examination would aid in 
substantiating the claim because it cannot provide the 
missing evidence.")  The only indication of hemorrhoids in 
the record is a September 1998 VA treatment record which 
noted "Hem. X 3."  The only evidence of a skin rash on the 
inner thighs was an assessment of tinea cruris of the left 
inner thigh and scrotum in April 1998 that was found to be 
"resolved" by the following month.  

The complaints of bilateral leg disorder with weakness also 
first arose many years after service.  In addition, the 
medical evidence indicates that the veteran's bilateral leg 
disorder is related to alcohol.  This conclusion was 
supported by an October 1981 medical evaluation report 
prepared by W. Jean-Jacques, M.D., who opined that alcoholic 
myopathy was the most likely cause of the pain, weakness, and 
decreased sensation in the extremities, and by an August 1983 
report prepared by A. W. St. Clair, M.D., who diagnosed 
diffuse neuromyopathy with muscular atrophy probably 
secondary to alcoholism.  In addition, lower extremity 
complaints have been attributed to gouty arthritis and 
degenerative joint disease.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

The Board has reviewed all the evidence of record.  The 
appellant seeks service connection for a hemorrhoids, a skin 
rash of the inner thighs, and bilateral leg disorder with 
weakness.  He contends that these problems began in service 
and that he initially just "dealt" with them, apparently 
not seeking treatment until some years after service 
discharge.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).  

With regard to the hemorrhoid claim, the service discharge 
examination in 1957 is negative for hemorrhoids.  The first 
indication in the record of hemorrhoids is the 1998 clinical 
record, dated over 30 years after the veteran's separation 
from service.  There are no subsequent records which reveal 
complaint, treatment, or diagnosis referable to hemorrhoids. 

As regards the skin rash claim, the service discharge 
examination is also negative for that disorder.  Over 30 
years later, 1998 VA treatment entries show that tinea cruris 
of the left inner thigh was diagnosed and was treated without 
sequelae.  A May 1998 record noted that the thigh and scrotum 
area were clear.  Thus, the most recent evidence of record 
indicates that the veteran does not currently have a skin 
rash on the inner thighs.  Without evidence showing that a 
disease or disability is present, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

With regard to the leg disability claim, the service 
discharge examination is also negative for any 
musculoskeletal or neurological disorder of the lower 
extremities.  Post-service VA and private medical records, 
including those obtained from the Social Security 
Administration, show that the appellant was seen as early as 
1981 for pain, weakness, and decreased sensation in his 
extremities.  As noted above, several physicians attributed 
these complaints to alcoholic myopathy.  A written statement 
from J.C. Hayes, M.D., dated in April 1982, indicated the leg 
problems were due to myopathy, type unknown.  A VA hospital 
summary for the period of September to October 1982 shows 
that the appellant was hospitalized for neurological 
evaluation of "gradual weakness and numbness of the right 
arm."  The discharge diagnoses were mononeuropathy, 
multiplex, and possible primary lateral sclerosis.  In 1984, 
the appellant was seen by a private physician with complaints 
that included bilateral leg weakness of over 8 months 
duration with standing, bending, and walking.  It was noted 
that he used a cane for walking.  Diagnoses included 
undiagnosed disease of the central nervous system manifested 
by weakness of upper and lower extremities.  Additional VA 
outpatient treatment records, and VA examination reports 
dated January and February 1993, show diagnoses for 
degenerative joint disease of the left knee, gouty arthritis, 
and mononeuropathies of uncertain etiology.  The medical 
evidence of record does not establish a nexus between any 
disorders shown of the lower extremities and the appellant's 
period of service.  Instead, where the medical evidence does 
provide an etiology for the leg weakness, it is attributed to 
alcohol.

The preponderance of the evidence does not support a finding 
that any of the claimed disorders were incurred in or 
aggravated by service.  This is so because the available 
competent evidence does not reveal that hemorrhoids, a skin 
rash on the inner thighs, or a bilateral leg disorder with 
weakness were incurred in or aggravated by service.  Further, 
the only evidence supporting a relationship between the 
claimed disorders and service are the statements of the 
veteran.  However, the Board notes that laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Consequently, lay assertions of 
medical causation or medical diagnosis cannot constitute 
evidence upon which to grant the claims for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Finally, with 
respect to the skin rash claim, the evidence does not show 
that the veteran has a current disability involving a skin 
rash on the inner thighs. 

In short, the evidence falls short in several areas and does 
not support a grant of service connection for hemorrhoids, a 
skin rash on the inner thighs, or a bilateral leg disorder 
with weakness.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection.


ORDER

Claims for entitlement to service connection for hemorrhoids, 
a skin rash of the inner thighs, and a bilateral leg disorder 
with weakness are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

